Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-15, and 21, as well as the Species of “a surfactant” cargo in the reply filed on 24 March 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claims 5, 6, 9, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (If Applicant rewrites claim 9 in independent form, Applicant should re-arrange/re-format the limitations in claim 9 for easier readability in the independent form.)
Claims 10-15 are objected to as including informalities as below, but would be allowable if corrected.  

Specification
The disclosure is objected to because of the following informalities: 
[0057] (Example 2) refers to “Fig. 3,” but there appears to be no Figure 3 disclosed.  Accordingly, this reference should be deleted.
Appropriate correction is required.

Claim Objections
Claims 1, 3-15, and 21 are objected to because of the following informalities:  
Independent claim 1 should recite “wherein  the fracturing fluid is a pad fluid” in line 4 (correcting the typo).  Claims 3-9 and 21 are objected to by dependency.
Claim 9 repeats “wherein the fracturing fluid is a pad fluid or pre-pad fluid,” but this is already stated in independent claim 1.  Accordingly, this limitation should be deleted from claim 9.
In independent claim 10, “wherein the halloysite nanotubes comprise an anionic surfactant” should recite “wherein the halloysite nanotubes comprise a cargo, wherein the cargo comprises an anionic surfactant” (following the same language in claims 4/5 and 15; because otherwise it reads as though the halloysite nanotubes are themselves anionic surfactants).  Alternatively, Applicant may use the language in claim 9 (“wherein the halloysite nanotubes comprise an anionic surfactant adsorbed in an interior of the halloysite nanotubes”).  Claims 11-15 are objected to by dependency.
Claim 12 should recite “wherein the halloysite nanotubes are present in the pad fluid in an amount ranging from about 0.05 pounds to about 0.5 pounds per gallon of the  pad fluid” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being Enabling for:
“wherein the halloysite nanotubes further comprise a cargo, wherein the cargo comprises at least one additive selected from the group consisting of a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, a tracer, a tagging agent, and combinations thereof,”
does not reasonably provide Enablement for 
“wherein the halloysite nanotubes further comprise a cargo,” wherein this may include any/every possible “cargo.”  
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 4 recites “wherein the halloysite nanotubes further comprise a cargo.”
In the Specification, Applicant further states “The lumen, or channel through the halloysite nanotube may be able to accept a cargo such as, without limitation, a surfactant” ([0015]) and “Halloysite nanotubes may also comprise other cargo in addition to, or in lieu, of a surfactant. Some non-limiting examples include, for example, a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, or any combinations thereof. Another cargo may be tagging agents and tracer materials. The tagging agents and tracer materials may comprise chemicals that are traceable in a wellbore such as fluorescent, radioactive, and neutron absorbing materials. In some instances, the chemicals may be nanoparticles. Tracing and tagging materials may be used to trace where formation fluids are produced from a fracturing stage or along a specific fractured interval. Modified halloysite nanotubes may be made by modifying raw halloysite nanotubes with a cargo. For example, an anionic surfactant may be adsorbed on the positively charged lumen inside the halloysite nanotube to be modified. A halloysite nanotube modified with an anionic surfactant may have a tubular shape with a neutral internal surface and a negatively charged outer surface. Cationic and amphoteric surfactants as well as the other cargos previously mentioned may also be introduced into the interior of the halloysite nanotubes” ([0020])
Besides the listed types of cargo, the term “cargo” appears to broadly encompass any chemical capable of being placed into halloysite nanotubes.  However, it is unclear what chemical(s) this includes.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (C) state of prior art; (D) level of ordinary skill; (E) predictability of art; (G) working examples; and (H) quantity of experimentation.  That is, 7 factors do not support Enablement, five of which relate directly to the current claim scope (A/C/E/G/H).  
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The Office recognizes that claims 5 and 6 both recite the disclosed types of “cargo.”
In response, Applicant may simply incorporate claim 5 into claim 4, in line with the Enablement based on the disclosure.  (But, because claims 5/6 are allowable as above, this may be moot.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kennedy (2017/0247598).
Regarding independent claim 1, Kennedy discloses A method of fracturing a subterranean formation (abstract “compositions including a curable resin and organophilically-modified clay for subterranean oil well applications and methods of using the same” and [0064] “The method can include hydraulic fracturing”), the method comprising: 
pumping a fracturing fluid into the subterranean formation, through a wellbore, at or above a fracture gradient of the subterranean formation ([0064] “The placing of the curable composition in the subterranean formation or the contacting of the subterranean formation and the hydraulic fracturing can occur at any time with respect to one another; for example, the hydraulic fracturing can occur at least one of before, during, and after the contacting or placing”), wherein the fracturing fluid comprises halloysite nanotubes ([0082] “The organophilically-modified clay can include any suitable one or more clays.  For example, the organophilically-modified clay can include at least one of a kaolinite (e.g., kaolinite, nacrite, dickite, and halloysite)”; halloysite is nanotubes), wherein in the fracturing fluid is a pad fluid or a pre-pad fluid ([0064] “the contacting or placing occurs during the hydraulic fracturing, such as during any suitable stage of the hydraulic fracturing, such as during at least one of a pre-pad stage […], a pad stage”).
Regarding claim 3, Kennedy discloses wherein the fracturing fluid comprises an aqueous fluid ([0097] “The curable composition, or a mixture including the curable composition, can include any suitable fluid.  For example, the fluid can be […] water, brine, produced water, flowback water, brackish water, and sea water”).
Regarding claim 8, Kennedy discloses pumping a proppant laden fluid into the subterranean formation ([0064] “the contacting or placing occurs during the hydraulic fracturing, such as during any suitable stage of the hydraulic fracturing, such as […] a slurry stage of the fracturing (e.g., viscous fluid with proppant)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Kennedy as in claim 1.
Regarding claim 7, Kennedy discloses including “halloysite” clay ([0082]) wherein “The organophilically-modified clay can be present in the curable composition at a concentration such that the curable composition has a higher yield point than a corresponding curable composition having substantially none of the organophilically-modified clay therein.  Any suitable proportion of the curable composition can include the organophilically-modified clay, such as about 0.01 wt % to about 50 wt % of the curable composition” ([0081]), wherein the curable composition “can include any suitable fluid” where “The fluid can form about 0.001 wt % to about 99.999 wt % of the curable composition” ([0097]).  
There are ~8.34 pounds in a gallon of water.  Accordingly, 5 wt% of the curable composition being the halloysite clay would correspond to ~0.4 ppg.  Thus, although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kennedy to include wherein the halloysite nanotubes are present in the fracturing fluid in an amount ranging from about 0.05 pounds to about 0.5 pounds per gallon of the fracturing fluid, in order to provide “Any suitable proportion of the curable composition” as halloysite e.g. “such that the curable composition has a higher yield point than a corresponding curable composition having substantially none of the organophilically-modified clay therein.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to John (2016/0114303) (cited by Applicant) teaches using halloysite nanotubes imbibed with dispersants (abstract) for oil spill remediation ([0016]).  However, this reference fails to teach using these for fracturing or the like, and it is unclear how these would operate under downhole conditions.
The reference to Borrell (2016/0230543) discloses porous particulate solid material such as halloysite ([0008]) containing tracer material (abstract), wherein “The tracer particles may be used as, or with, proppant particles, whereby they are added to a fracturing fluid treatment and forced into fractures created in a rock formation” ([0020]).  However, because this reference teaches these use “as, or with proppant,” it appears it would not be obvious to modify this reference to use in a pad fluid (or pre-pad), which necessarily excludes proppant and other solids.
The reference to Nguyen (2020/0392398) is directed to hydraulic fracturing ([0038]) using halloysite nanotubes imbibed with surfactants and coated with a wax coating (abstract) (see also claims).  However, this reference was effectively filed on 14 June 2019 and published on 17 December 2020, which post-dates the current Application.
The NPL reference to Owoseni (“Release of Surfactant Cargo from Interfacially-Active Halloysite Clay Nanotubes for Oil Spill Remediation”; 2014) (cited by Applicant) teaches using halloysite nanotubes loaded with dioctyl sulfosuccinate anionic surfactant for oil spill remediation.  However, this reference fails to teach using these for fracturing or the like, and it is unclear how these would operate under downhole conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674